NO. 07-01-0512-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                FEBRUARY 19, 2002
                          ______________________________


              IN THE ESTATE OF JOSE SOTELLA FLORES, DECEASED
                      _________________________________

          FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

                  NO. 95-779,794; HON. LARRY B. LADD, PRESIDING
                         _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

       Elodia Flores (appellant) attempts to perfect an appeal to this Court. By letter from

this Court dated January 2, 2002, we informed her that the filing fee of $125.00 required

to perfect this appeal was outstanding and that the failure to pay same could result in the

dismissal of her case. To date, appellant has not paid the $125.00 filing fee as directed.

Nor has she provided us with evidence illustrating that she is entitled to proceed as a

pauper.

       Due to appellant’s failure to pay the filing fee, we dismiss the appeal pursuant to

Texas Rule of Appellate Procedure 42.3 (c).

                                                               Per Curiam

Do not publish.